Citation Nr: 1539448	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION


The Veteran had active military service from February 1973 to April 1976 and from September 1976 to September 1978.

This case originally came to the Board of Veterans Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois, that denied claims for service connection for major depressive disorder (MDD) and PTSD. 

Although the Veteran only specifically appealed the issue of entitlement to service connection for MDD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for acquired psychiatric disorder, to include MDD and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a psychiatric disorder either incurred in or due to active service.  The Veteran underwent a VA examination in May 2012.  The examiner noted a diagnosis of MDD with anxiety.  The examiner specifically found that there was no diagnosis of PTSD.  The examiner stated that many symptoms common to anxiety disorder, depressive disorder, and PTSD are seen in the Veteran.  The symptoms are overlapping and are not likely to be PTSD.  They are more likely to be accurately described as major depression with anxiety.  The Veteran reported stressors including drug use and drug use in others and frequent fighting.  The examiner found the Veteran's PTSD symptoms were not caused by fear of bodily injury or death.  The examiner noted that the drug abuse, overdose, attacks, and beatings were described as a normal part of his routine.  His depression and anxiety had developed with sleep difficulties as he has looked back and regretted the years wasted with substance abuse.  

During an April 2015 Travel Board hearing, the Veteran testified that his depression began in service.  The Veteran's service treatment records show a notation of depressive symptoms on separation from his first period of active service in April 1976 and the associated notes include a notation of complaints of nervousness, depression and trouble sleeping.  However, his re-enlistment examination and medical history report for his second period of service in August 1976 were negative for these complaints.  Nonetheless, the Board finds an addendum is necessary from the May 2012 VA examiner to address whether the Veteran's current depression diagnosis is related to his in-service complaints of depression in April 1976.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any relevant outstanding treatment records, including from VA.

2.  Thereafter, return the Veteran's claims file to the examiner who conducted the December 2011 VA examination for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that an acquired psychiatric disorder was incurred in service, or is otherwise related to service to include April 1976 complaints of depression, nervousness and trouble sleeping.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




